By the Court.
In the deed under which the plaintiff claims, the words “ on the southeasterly side of the granted land ” do not of themselves show whether “ the passageway from Sixth Street, about three feet and ten inches wide,” is wholly on the land granted, or wholly on the adjoining lot, or partly on one and partly on the other. But it was proved that, when that deed was made, the only passageway on or adjoining the land granted was a passageway, partly on each lot, and three feet and ten inches wide, between the houses previously built on the two lots. That passageway is thus identified as “ the passageway ” mentioned in the deed, and the defendant, claiming under a later title, had no right to obstruct it. Exceptions overruled.